Citation Nr: 0909562	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  08-00 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an automobile and adaptive equipment or for 
adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

The Veteran served over 20 years on active duty between May 
1951 and March 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to an automobile and adaptive 
equipment or for adaptive equipment only.  In July 2008, the 
Board remanded the claim for additional development.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008); 38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The Veteran is not service connected for a disability 
manifested by loss or permanent loss of use of one or both 
feet, by loss or permanent loss of use of one or both hands, 
or by permanent impairment of vision of both eyes; nor is he 
service connected for disability manifested by ankylosis of 
one or both knees or one or both hips.


CONCLUSION OF LAW

The criteria for assistance in acquiring automobile and 
adaptive equipment or for adaptive equipment only have not 
been met. 38 U.S.C.A. §§ 3901, 3902, 5103, 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.808 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks financial assistance for the purchase of an 
automobile and/or specialized adaptive equipment.  In order 
to establish entitlement to financial assistance in 
purchasing an automobile or other conveyance, the Veteran 
must have a service-connected disability which includes one 
of the following:  loss or permanent loss of use of one or 
both feet; loss or permanent loss of use of one or both 
hands; or permanent impairment of vision of both eyes to the 
required specified degree. 38 U.S.C.A. §§ 3901, 3902 (West 
2002); 38 C.F.R. § 3.808 (2008).  In the event that the 
Veteran does not meet the criteria for financial assistance 
in purchasing an automobile or other conveyance, if he has 
ankylosis of one or both knees or one or both hips due to 
service-connected disability, entitlement to adaptive 
equipment eligibility only is established.  38 U.S.C.A. 
§ 3902(b)(2) (West 2002); 38 C.F.R. § 3.808(b)(iv) (2008).

The Veteran contends that in the last few years he has 
experienced increasing difficulty with ambulation, such that 
he is entitled to an automobile and adaptive equipment or for 
adaptive equipment only.  In support of this assertion, he 
notes that he has been given a scooter through Medicare.  He 
additionally points to a February 2007 letter from his 
private treating physician written in support of his claim, 
in which the physician notes that the Veteran is having 
increasing difficulties with ambulation as a result of 
arthritis and other disabilities, requiring the use of a 
walker, wheelchair, and other assistive devices, and in which 
the physician notes that an automobile and adaptive 
equipment, or adaptive equipment only is medically necessary 
to accommodate the assistive devices.

The record reflects that the Veteran is service-connected for 
a lumbar spine disability, bilateral shoulder disabilities, 
weakness in the left lower extremity, left ear hearing loss, 
otitis externa and media, and for bilateral knee 
disabilities.  VA treatment records dated in July 2006 show 
that the Veteran needs bilateral knee replacements, but is 
avoiding that surgery because of his nonservice-connected 
cardiac condition.  The record also reflects that the Veteran 
experiences swelling of the lower extremities secondary to 
congestive heart failure.  He does not have permanent 
impairment of vision of both eyes to the required specified 
degree.

In effort to determine whether the Veteran's service-
connected disabilities amount to loss of use of the feet or 
hands, or whether his service-connected lower extremity 
disabilities involve ankylosis of the hips or knees, VA 
obtained examinations specifically addressing those questions 
in September 2008.  On examination of the lower extremities 
in September 2008, the Veteran complained of bilateral foot 
pain, for which he had been prescribed orthotics.  He 
described experiencing cramping of his foot muscles with 
walking.  He was observed to be able to walk, although not 
very well.  He had an antalgic gait and was unable to stand 
for more than a few minutes or to walk for more than a few 
yards.  He generally used a cane, roller walker, or electric 
wheel chair for ambulation.  Those devices were required for 
his service-connected back and joint disabilities.  He 
additionally used over-the-counter pain medication for 
alleviation of foot discomfort, with partial relief.  
Examination revealed no evidence of fatigability, weakness, 
or lack of endurance with use of the feet.  Muscle cramping 
of the feet was observed.  Movement and strength of the feet 
were normal overall, although he was found to have a slight 
decrease in right plantar flexion.  His service-connected 
disabilities were determined to have a moderately disabling 
effect on his lower extremities.  However, he retained 
effective functioning of both feet, such that he would not be 
equally well-served by an amputation stump at the site of 
election below the knee with use of a suitable prosthetic 
appliance.  Accordingly, his service-connected disabilities 
of the lower extremities were determined to not amount to 
loss of use of the lower extremities.  In addition, there was 
no evidence of ankylosis of either the hips or the knees.  
See 38 C.F.R. § 3.350(a)(2) (2008).  

With regard to the upper extremities, on examination in 
September 2008, the Veteran's history was considered to be 
significant for nonservice-connected degenerative joint 
disease of the hands, resulting in pain, stiffness, and 
decreased hand strength, bilaterally, and for service-
connected bilateral shoulder disabilities.  Examination of 
the hands revealed normal dexterity and decreased grip 
strength, bilaterally, which was determined to affect 
twisting only.  Range of motion of the individual fingers was 
within normal limits, bilaterally, with only minimally 
decreased fine motor capacity.  The disabilities of the upper 
extremities were determined to have a moderate to severely 
disabling effect on his ability to carry out the activities 
of daily living.  However, he retained effective functioning 
of both hands, such that he would not be equally well-served 
by an amputation stump at the site of election below the 
elbow with use of a suitable prosthetic appliance.  
Accordingly, his service-connected disabilities of the upper 
extremities were determined to not amount to loss of use of 
the upper extremities.  See 38 C.F.R. § 3.350(a)(2).  

As the Veteran is not presently service connected for a 
disability manifested by loss or permanent loss of use of one 
or both feet, by loss or permanent loss of use of one or both 
hands, or by permanent impairment of vision of both eyes, nor 
is he service-connected for a disability manifested by 
ankylosis of one or both knees or one or both hips, the Board 
finds that he is not entitled to financial assistance in 
purchasing an automobile or other conveyance.  

Absent evidence demonstrating that the Veteran has a 
qualifying service-connected disability, the claim for 
financial assistance in the purchase of an automobile or 
other conveyance and adaptive equipment, or for adaptive 
equipment only, must be denied as a matter of law.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  The Board must find that 
the preponderance of the evidence is against the veteran's 
claim because the VA examination does not show that the 
veteran meets the criteria for entitlement to the benefits 
sought.  Therefore, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2006; a rating 
decision in March 2007; and a statement of the case in 
December 2007.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the October 2008 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

An automobile allowance and adaptive equipment or for 
adaptive equipment only is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


